Action to recover damages for personal injuries suffered as a consequence of a collision at an intersection between defendant’s trolley ear and a truck. The complaint was dismissed at the close of the plaintiff’s ease. The plaintiff, a passenger on the trolley car, did not rest on the proof of the happening of the accident but adduced proof to establish the cause of the accident, which proof related to the issue of defendant city’s negligence but exculpated it. Judgment dismissing the complaint at the close of plaintiff’s ease unanimously affirmed, with costs. (Goodheart v. American Airlines, 252 App. Div. 660; *848Bressler v. New York B. T. Gorp., 270 N. Y. 409, 413; Foley v. State of New New York, 265 App. Div. 682, 267 App. Div. 1036, 1037, affd. 294 N. Y. 275.) Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.